*682MEMORANDUM**
Donald Lynn Steindorf appeals his 97-month sentence imposed following his guilty plea to distribution of child pornography, possession of child pornography, and forfeiture, in violation of 18 U.S.C. §§ 2252A(a)(2), (a)(5)(B), and 2253.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Steindorf has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Steindorf has not filed a pro se supplemental brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. We vacate and remand the sentence for further proceedings consistent with United States v. Booker, — U.S. -, 125 S.Ct. 738, 757, 769, 160 L.Ed.2d 621 (2005).
Counsel’s motion to withdraw as counsel on appeal is DENIED.
The conviction is AFFIRMED, and the sentence is VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.